Citation Nr: 0905400	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-27 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of 
frostbite of the left big toe.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease, status post bypass graft.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955, including honorable service during the Korean conflict.  
He is the recipient of the Korea Service Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In a 
February 2007 rating decision, the RO granted service 
connection for bilateral hearing loss with a noncompensable 
evaluation and denied the Veteran's claims for service 
connection of tinnitus and residuals of frostbite of the left 
big toe.  In a June 2007 rating decision, the RO denied the 
Veteran's claims for service connection of diabetes mellitus 
and coronary artery disease, status post bypass graft.

The Veteran was provided a travel Board hearing in January 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At the Board hearing, the Veteran submitted evidence that has 
not yet been considered by the RO.  Also, VA has obtained the 
Veteran's latest VA medical records, which have yet to be 
considered by the RO.  In this regard, the Board may consider 
this evidence in the first instance because the Veteran has 
waived RO consideration thereof.  See 38 C.F.R. § 20.1304(c) 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran has tinnitus, residuals of frostbite of the 
left big toe, diabetes mellitus, or coronary artery disease, 
status post bypass graft, that is causally related to 
service.

2.  Throughout the course of his claim and appeal, the 
Veteran has had hearing loss in the right ear with a Numeric 
Designation of I and hearing loss in the left ear with a 
Numeric Designation of I.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  Service connection for residuals of frostbite of the left 
big toe is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Service connection for coronary artery disease, status 
post bypass graft is not established, nor may cardiovascular 
disease be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  Service connection for diabetes mellitus is not 
established nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

5.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below with respect 
to the Veteran's claim of service connection for tinnitus, 
VA's fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time 
as to that issue.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2006 and April 2007, which also 
notably addressed downstream issues and explained how VA 
determines disability evaluations and effective dates of 
claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As final matter, the Board has considered the recent decision 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
this case pertains to the requirements of 38 U.S.C.A. 
§ 5103(a) for increased evaluation claims other than those 
based on initial evaluations.  Here, the claim involves an 
initial evaluation and in such cases section 5103(a) notice 
is not required, because the purpose that the notice was 
intended to serve has been fulfilled.  Id. at 484.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  At the recent hearing, 
the testimony clearly reflected a knowledge of what was 
required for an allowance of the issues.    

VA also has substantially complied with its duty to assist.  
VA has obtained the Veteran's VA medical records, assisted 
the Veteran in obtaining evidence, afforded the Veteran 
physical examinations with respect to the severity of his 
bilateral hearing loss and afforded the Veteran the 
opportunity to give testimony before the Board.  The Veteran 
has also provided VA with evidence.  No examination is 
necessary with respect to residuals of frostbite of the left 
foot because there is no evidence of any such currently 
diagnosed residuals.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  With respect to the remaining claims of service 
connection, no examination is necessary to decide them 
because there is no competent evidence indicating that they 
may be associated with service.  Id.  The Board notes that 
the Veteran requested VA's assistance in obtaining records 
from Blue Cross/Blue Shield, but that the RO's request for 
records was returned as undeliverable.  In this regard, no 
further efforts to obtain these records are necessary because 
not enough information has been provided to allow VA to 
obtain them.  See 38 C.F.R. § 3.159(c)(1)(i).  Moreover, the 
Board doubts that an insurance company would have any 
relevant medical evidence in its possession.  See 38 C.F.R. 
§ 3.159(c)(1).  The Veteran has indicated that his medical 
records from Hempstead General Hospital related to his 
claimed conditions are unavailable; thus no efforts to obtain 
these records need be made.  Id.  Similarly, the Veteran 
indicated that he was in receipt of disability benefits from 
the Social Security Administration (SSA).  Appropriate action 
to obtain all records associated with any Social Security 
claim must be accomplished before adjudication can be made on 
the merits.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  The RO attempted to obtain these 
records and SSA responded indicating that it had destroyed 
the records in its possession.  Because these records do not 
exist, no further efforts to obtain them are necessary.  See 
38 C.F.R. § 3.159(c)(2).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.

In a November 2006 letter, the RO notified the Veteran that 
most of his service treatment records were destroyed in the 
July 1973 fire at the National Personnel Records Center 
(NPRC).  The RO asked the Veteran to execute NA Form 13055, 
which he did, to attempt to locate records from sources other 
than the NPRC.  Such efforts were apparently fruitless as the 
Veteran did not provide enough information.  The Veteran's 
original separation examination report is of record.  VA has 
fulfilled its duty to assist to the extent possible under the 
circumstances of the case.  Nevertheless, the Board is aware 
of the heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations Pertaining to Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more develops 
diabetes mellitus or cardiovascular disease to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran's separation examination does not note tinnitus.  
Only whispered voice testing was conducted at separation.  

Of record is an October 2002 VA audiology consultation note.  
A history of military and occupational noise exposure was 
noted.  At this time, the Veteran reported periodic tinnitus; 
tinnitus was not diagnosed.  

A November 2006 VA audiology consult note does not note 
tinnitus; at this time the Veteran's primary complaint was of 
his hearing aids being too loud.  His right hearing aid was 
repaired and both were reprogrammed.

In February 2007 the Veteran was provided a VA audiolgic 
examination.  The examiner noted that the Veteran did not 
have true tinnitus and that service did not cause tinnitus 
because the Veteran did not report it.  

At his January 2009 hearing the Veteran reported having 
ringing in his ears ever since service, which was 
particularly noticeable when he went to bed at nighttime.  
The Veteran's son explained that the Veteran may have been 
confused at the February 2007 VA examination in regards to 
tinnitus due to residuals of a stroke and dementia.  It is 
documented in the claims file that the Veteran had a stroke 
in 2001.  

After considering all of the evidence of record, the Board 
must conclude that entitlement to service connection for 
tinnitus is not established.  At the hearing in January 2009, 
the testimony was that the Veteran had tinnitus while he was 
in the Army, and when he complained of it, he was told not to 
worry.  It was also stated at the hearing that the tinnitus 
continued bilaterally from that time.  

Tinnitus is a type of disorder associated with symptoms 
capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  It remains the duty of the Board as the 
fact finder to determine credibility in any number of other 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).   In this case, the Veteran apparently failed to 
report tinnitus at his February 2007 VA examination.  The 
examiner at that time had the claims file for review and was 
tasked with screening for tinnitus and providing an opinion 
as to etiology.  Consequently, the examiner had more than 
just the Veteran's report on which to rely.  Unfortunately, 
this medical expert concluded that the Veteran did not have 
true tinnitus, and no diagnosis of tinnitus was made.  

The February 2007 findings are similar to the prior medical 
report in October 2002  in that no diagnosis was made 
following a thorough report of history and complaints as well 
as examination.  As such, the competent medical evidence does 
not support the claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").   

The Board recognizes that a lay person is competent to report 
observable symptomatology of an injury or illness.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).   Nevertheless, 
the weight of the evidence is against the claim.  In this 
regard, the Veteran's reported recitation of symptoms as 
analyzed several times by medical professionals failed to 
result in a current diagnosis/disability as well as a nexus 
to service noise exposure.  Consequently, service connection 
is denied.  

Residuals of Frostbite of the Left Big Toe

The Veteran's separation examination does not note any 
residuals of frostbite of the left big toe.  An examination 
of the feet at separation was normal.  

A February 2001 private treatment record documents a 
complaint of right foot pain for two days.  This note also 
documents a history of frostbite injury, but contains no 
diagnosis of residuals thereof.  

The Veteran's VA medical records show repeated normal feet 
examinations.  They also document peripheral neuropathy 
secondary to diabetes mellitus. 

At his January 2009 Board hearing, the Veteran testified to 
being exposed to extremely cold temperatures and that his 
left foot "froze on [him]" in service.  He described 
feeling a tingling sensation at this time and that he was 
hospitalized for a week.  He related that his left toe still 
bothered him.  When asked about a current diagnosis related 
to this toe, the Veteran reported that he saw a podiatrist 
and "diabetic place" where they would cut his nails.  He 
also testified that the diabetes had "taken over" and that 
frostbite was not then an issue.  The Veteran's son 
acknowledged that there was no specific diagnosis on 
frostbite.  

Entitlement to service connection for residuals of frostbite 
of the left big toe must be denied.  The United States Court 
of Appeals for Veterans Claims (Court) has held that Congress 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The question in this case is not whether the Veteran 
suffered frostbite to the left big to in service, but rather 
whether he has any current residuals thereof.  The competent 
medical evidence and the testimony of record show that the 
Veteran does not have any currently diagnosed frostbite 
residuals.  His reported symptomatology of tingling in this 
toe rather appears to be attributable by the medical evidence 
to peripheral neuropathy secondary to diabetes mellitus, 
which is addressed hereinbelow.  Accordingly, the claim must 
be denied.  

Diabetes Mellitus

The Veteran's separation examination contains no diagnosis of 
diabetes mellitus.  His report of separation examination 
documents a normal endocrine system at discharge.  The report 
of separation examination also documents a history of fever 
of unknown origin in November 1953 for 2 days, January 1954 
for 7 days and February 1954 for 2 days.  

The Veteran is currently diagnosed as having diabetes 
mellitus, with an apparent onset of approximately 1980.  A 
July 2008 private treatment note documents a history of 
diabetes for approximately 28 years.  The Veteran's VA 
medical records show treatment and diagnosis of diabetes 
mellitus.

At his travel Board hearing the Veteran testified as to being 
diagnosed as having diabetes in 1980.  He also testified that 
during service he suffered from hemorrhagic fever and was 
treated with penicillin, which he thought must have caused 
his diabetes.  

Entitlement to service connection for diabetes mellitus is 
not established.  There is no indication that diabetes 
mellitus first manifested in service or to a degree of 10 
percent within the first post-service year.  The Veteran's 
separation examination noted a normal endocrine system at 
discharge and the Veteran has acknowledged having first been 
diagnosed as having this condition in 1980, approximately 25 
years following his discharge.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  The Veteran's statement regarding possible 
attribution of diabetes mellitus to his treatment with 
penicillin in service is not competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No 
medical professional has attributed diabetes mellitus to 
service in any way, including treatment with penicillin.  The 
preponderance of the evidence is against the claim and it 
must therefore be denied. 

Coronary Artery Disease, Status Post Bypass Graft

The Veteran's separation examination report contains no 
diagnosis of coronary artery disease.  Separation examination 
resulted in an impression of a normal heart (thrust, size, 
rhythm and sounds) and a normal vascular system.  

At his travel Board hearing the Veteran testified to first 
having a heart attack in 1980.  He related that he had been 
informed that his diabetes mellitus had affected his heart.  
He stated that he had been told this during treatment at 
Hempstead General Hospital, but that any records related to 
this treatment were unavailable as the hospital had closed.  

The Veteran submitted medical records from St. Francis 
Hospital dated in 1987, which show diagnosis of coronary 
artery disease.  These records also show that the Veteran 
underwent open heart surgery in May 1987 related thereto.  
Subsequent private and VA medical records document further 
diagnosis and treatment of this condition.  

Entitlement to service connection for coronary artery 
disease, status post bypass graft, must be denied.  There is 
no indication that coronary artery disease first manifested 
in service or to a degree of 10 percent within the first 
post-service year.  The Veteran's separation examination 
noted a normal heart and vascular system at discharge and the 
Veteran has acknowledged having first been diagnosed as 
having a heart attack in 1980, approximately 25 years 
following his discharge.  The Board acknowledges the 
Veteran's statement that he was informed that his coronary 
artery disease is attributable to his diabetes mellitus, but 
as service-connection for diabetes mellitus has not been 
established, the Board need not address service connection 
for this disorder on a secondary basis.  See 38 C.F.R. 
§ 3.310.  No medical professional has attributed coronary 
artery disease to service.  The competent and probative 
evidence preponderates against the claim and it must 
therefore be denied. 

General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

Evaluations of hearing impairment range from zero to 100 
percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory 
acuity levels ranging from level I, for essentially normal 
acuity, through level XI, for profound deafness.  Tables VI 
and VII are used to calculate the rating to be assigned.  38 
C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

The claims file includes several audiologic examination 
reports from World of Hearing, Inc., which contain only 
charted audiometry results.  The Board is precluded from 
interpreting these reports in order to obtain puretone 
thresholds.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The 
Veteran has been provided a VA audiologic examination in 
furtherance of substantiating his claim, which is adequate to 
evaluate his bilateral hearing loss.

The Board also notes an October 2002 VA puretone audiogram, 
which was not conducted using the Maryland CNC controlled 
speech discrimination test.  See 38 C.F.R. § 4.85(a).  
Accordingly, the Board finds these audiometrics to be 
inapplicable in this case.  In any event, there is sufficient 
evidence to decide the claim as the Veteran has been provided 
a recent VA examination.  

On VA audiological testing in November 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
60
60
65
LEFT
25
25
50
60
65

Pure tone averages were 49 for the right ear and 50 for the 
left ear.  Speech audiometry was not conducted using the 
Maryland CNC controlled speech discrimination test.  Id.

On VA audiological testing in February 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
55
55
60
LEFT
25
20
50
55
60

Pure tone averages were 45 for the right ear and 46.25 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and 94 percent in the 
left ear.

At the January 2009 Board hearing, the Veteran's son related 
that he thought that the February 2007 VA audiologic 
examination report was inaccurate as his father may have been 
confused due to residuals of a stroke and dementia.  In this 
regard, the Board finds that it may proceed with evaluation 
based on the examination report.  The Board presumes that the 
VA audiologist, a trained medical professional, would have 
noted any difficulty with the examination.  Moreover, the 
Board notes the relative parity of the November 2006 
audiogram and the February 2007 audiogram.  It thus finds 
that the February 2007 examination report is credible and 
reliable.  It is the responsibility of the Board to assess 
the credibility and weight to be given to evidence.  Owens v. 
Brown, 7 Vet. App. 429 (1995).
A compensable initial valuation for the Veteran's bilateral 
hearing loss is not warranted under the circumstances.  With 
respect to results of the reliable audiological evaluation 
listed above, the Numeric Designations for the Veteran's 
right and left ear hearing loss are I and I, respectively.  
38 C.F.R. § 4.85, Table VI.  These numerical designations, 
when applied to 38 C.F.R. § 4.85 Table VII, yield a 
noncompensable evaluation.  This is true throughout the 
course of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The results of the audiologic evaluations do not 
require consideration under the regulation pertaining to 
exceptional patterns of hearing impairment.  38 C.F.R. 
§ 4.86.  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of frostbite 
of the left big toe is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for coronary artery 
disease, status post bypass graft is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


